UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 97-7579



ISTIVAN CLEVONDON DOUGLAS,

                                                   Petitioner - Appellant,

          versus


ATTORNEY GENERAL   OF   NORTH    CAROLINA;    M.   L.
POLK, III,

                                                Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. James A. Beaty, Jr., Dis-
trict Judge. (CA-96-744-4)


Submitted:   October 8, 1998                  Decided:   October 21, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Istivan Clevondon Douglas, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Istivan Clevondon Douglas seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998). We have reviewed the record and the

district   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error. Accordingly, we deny

a certificate of appealability, deny Douglas’ motion for summary

judgment, and dismiss the appeal on the reasoning of the district

court. Douglas v. Attorney Gen., No. CA-96-744-4 (M.D.N.C. Oct. 7,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                   2